Citation Nr: 0809419	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  02-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
eye disability to include loss of sight in the left eye and 
loss of the left eyeball. 



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In October 2003 a Travel Board hearing was held 
before the undersigned; a transcript of the hearing is of 
record.   In February 2004 the Board remanded the claim for 
further development.  In April 2005 the Board issued a denial 
of the claim.  The veteran then appealed and in 
August 2007 the Court of Appeals for Veteran's Claims 
(Court), in a Memorandum Decision, vacated the Board's 
decision and remanded the claim back to the Board.        



FINDINGS OF FACT

1.  The veteran incurred additional left eye disability in 
the form of left eye blindness and loss of the left eyeball 
as a result of February 1, 1999, VA eye surgery.  

2.  It is not established that the veteran provided informed 
signature consent for the February 1, 1999 surgery or that VA 
substantially complied with procedures for obtaining the 
veteran's informed consent.  



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
left eye disability have been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361, 17.32 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II. Factual Background

In his October 2000 claim the veteran indicated that the 
severity of his residuals from February 7, 1999 eye surgery 
and Dorn VA Medical Center (VAMC) far exceeded what should be 
considered as normal.  This claim was appropriately viewed by 
the RO as a claim for compensation under 38 C.F.R. § 1151 as 
a result of additional disability being incurred due to VA 
medical treatment.

A January 29, 1999 VA consent form indicates that a 
vitrectomy, membrane peel and gas fluid exchange procedure 
was to be performed on the veteran.  The form also contains 
language indicating that the nature, purpose and risks of the 
procedure had been explained, but the form provides no 
written explanation of what the nature, purpose or risks of 
the operation actually were.  Near the bottom of the page 
there was a space reserved for "Signature of Patient", 
above which is the following phrase: "Patient: I understand 
the nature of the proposed procedures, attendant risks 
involved and expected results as described above."   The 
veteran did sign in the "Patient Signature" space.  Dr. T, 
a medical resident who initially was to participate in the 
veteran's surgery, also signed the form indicating that he 
had counseled the veteran regarding the proposed procedure, 
attendant risks and expected results as "described above."   

In a February 1, 1999 note Dr. T indicated that he had 
discussed the risks of the veteran's eye surgery to include 
death, paralysis, blindness, infection and hemorrhage.  Dr. T 
signed the note, as did Dr. P, the physician who supervised 
the veteran's surgery.  The note was not signed by the 
veteran or by Dr. R, the physician who performed the 
veteran's surgery.  

 A February 1, 1999 VA operative report by Dr. R shows that 
the veteran received left eye trans pars plana vitrectomy 
(TPPV) surgery with an epiretinal membrane peel.  The 
preoperative and postoperative diagnoses were epiretinal 
membrane, status post retinal detachment, with repair, status 
post cataract surgery, retinal traction and puckering, 
hypertensive retinopathy and increased serum lipids.    It 
was noted that the veteran had had a stormy course with 
retinal detachments, inflammation, and cataract formation 
requiring cataract surgery. At the time of the procedure, the 
veteran had developed an epiretinal membrane creating 
tortuosity at the blood vessels and a pucker that might have 
been decreasing his vision. The report noted that the veteran 
had desired surgery to remove the epiretinal membrane and 
perhaps provide some improvement in his vision.  The report 
noted that a three port vitrectomy technique modeled after 
that of Dr. Robert Machemer was used.  The epiretinal 
membrane was noted to be extremely thin and difficult to 
localize and finally an MVR blade had to be used to pick it 
up very gently and use the MVR blade as a membrane pick, and 
thereby very carefully, the membrane was pulled from around 
the fovea and macular regions.  Intraocular forceps were used 
in an attempt to reboot the membrane in its entirety, 
however, the membrane was so fixed to the blood vessels that 
it would not move, and hemorrhage did occur.  The hemorrhage 
was sucked away from the retinal surface using a cannulated 
extrusion needle.  The membrane was then cut flush with the 
retinal surface and a complete fluid gas exchange was 
performed, which was followed by replacement with a 12 
percent concentration of non expansile C3F8 gas since no SF6 
gas was available.  At the end of the report Dr. R noted that 
the veteran left the operating room in satisfactory 
condition.  

Subsequent February 1999 progress notes show follow-up eye 
treatment after the surgery.  A February 3, 1999 note from 
Dr. T indicated that fine, large, exposed, conjunctival 
suture knots were removed with Westcott scissors and .12 mm 
forceps.  Mild residual foreign body sensation was noted.  
The notes also appear to show that a number of subsequent 
anterior chamber taps were performed.  

A subsequent March 1999 operative report indicates that Dr. P 
performed subsequent TPPV left eye surgery with laser 
photocoagulation along with peripheral iridectomy, anterior 
chamber wash out of the hyphema and drainage of subretinal 
blood and blood products.  It was noted that the veteran had 
had the February 1999 vitrectomy and postoperatively 
developed increased intraocular pressure associated with a 
vitreous hemorrhage and hyphema.  The veteran continued to 
show nonclearing of the vitreous hemorrhage with continued 
difficulty in controlling intraocular pressure.  The 
procedure was being done to remove the hemorrhage, find the 
source and repair the same.  Within the operative report Dr. 
P noted an unusual situation where there was a metaplastic 
scar in the center of the macula surrounded by hemorrhage 
temporarily and inferiorly extending out to the equator.  
Search of the periphery otherwise revealed the retina to be 
attached, however, there was found to be less laser treatment 
than would have been predicted.  Apparently, the veteran's 
relatively blond fundus did not create much tissue reaction.  
Scleral depression revealed a small hole inferiorly that 
appeared to be the kind that might be caused by 
foreshortening of the retina.  An attempt was made to peel 
epiretinal membranes.  A soft silicone cannula was introduced 
and raked over the retina to no avail.  Various membrane 
picks were then used and finally the MVR knife was then used 
to try to pick up some of the pigmented epiretinal membranes 
in a few of the crevices and few small chards of epiretinal 
membrane were removed but no large posterios hyaloid 
detachment nor sheath of membrane could be found.  Gas fluid 
exchange was then performed but as it was not possible to 
remove as much blood as Dr. P would have liked, the hole was 
enlarged slightly to try to remove as much of the subretinal 
hemorrhage as possible.  Finally, a good bit of the 
hemorrhage was removed and just revealed the previous laser 
spots, which appeared to be relatively pale.  Residual fluid 
was then removed from the inferior site as much as possible 
until the retina was completely flat.  The HGM laser was then 
used to perform additional photocoagulation as prophylaxis 
against retinal detachment, since there was evidence of 
pigmented epiretinal tissue indicating the possibility of 
early proliferative vitroretinopathy.  Since the veteran had 
definite problems with increased and elevated intraocular 
pressure and difficulty keeping his head down previously, 
silicone fill was employed.  

Subsequent VA progress notes from March 1999 to November 1999 
show continued left eye treatment and evaluation. 

A November 1999 VA operative report shows that the veteran 
was admitted for painful left eye and underwent an 
enucleation and evisceration.  The report noted that there 
was excessive scarring of the conjunctiva and the Tenon's 
capsule due to a prior surgery the veteran had had.   The 
postoperative diagnosis was blind, painful left eye.

Subsequent VA progress notes up until 2001 show continued VA 
eye treatment.  

In an April 2002 letter, Dr. T indicated that he worked as an 
ophthalmology resident at the Dorn VAMC for part of the 
period during which the veteran was receiving eye care and 
was fairly familiar with his case.  Dr. T noted that that it 
was thought that part of the veteran's vision had decreased 
as a result of a membrane, which had grown over his retina. 
At the time, there was nothing wrong with his retina as 
documented by photographs in his medical record.  He was 
scheduled to have surgery to remove the membrane, performed 
jointly by Dr. P (the retina attending at that time), and by 
Dr. T himself (senior Ophthalmology resident at that time.)  
As was the case in VA hospitals, Dr. T was scheduled to 
perform the routine portions of the surgery, but at the 
critical point of peeling the membrane, Dr. P was to take 
over the procedure.  On the morning of the surgery, however, 
due to arrangements made by Dr. P and Dr. R, Dr. R performed 
all of the surgery under Dr. P's direction.  Dr. R was an 
ophthalmologist from another VA hospital from another state 
who Dr. T had heard had practiced general ophthalmology for 
approximately 20 years but at the time wished to learn 
retinal surgery skills.  Dr. T had heard that Dr. R had 
originally trained as a retinal surgeon, however, he had not 
practiced retinal surgery since the time of his training.  
Although Dr. R did perform the surgery, he did not evaluate 
the veteran either pre-operatively or post operatively.  To 
the knowledge of Dr. T, Dr. R never met the veteran except at 
the time of surgery when the veteran was under general 
anesthesia.  All of the details associated with the surgery 
were taken care of by either Dr. T or by clinic residents.  
Dr. T reported that the veteran "fared rather poorly after 
the surgery" and sustained extensive scarring in the area 
where the membrane was supposed to have been peeled.  This 
was documented by photographs contained in the veteran's 
medical record.  Aggravating the veteran's poor visual result 
was a great deal of pain unresponsive to medication.  Dr. T 
noted that although the scarring occurring within the eye 
should not have directly caused the veteran's pain, the 
technique of wound closure applied by Dr. R probably 
contributed significantly to his pain, and might have been an 
indication of the degree of technical skill employed within 
the eye as well.  Dr. T also noted that the veteran was 
concerned about the appropriateness of Dr. R performing the 
procedure, not having introduced himself to the veteran prior 
to the surgery, or seeing the veteran after Dr. R was aware 
of the complications of the surgery. 

At the October 2003 Board hearing the veteran's 
representative indicated that although the veteran was 
provided a preoperative briefing on the potential adverse 
effects of his eye surgery, he did not feel that his 
signature on the VA form and consent form provided VA with 
carte blanche with any and all negligent outcomes.  The 
veteran testified that the day of the operation Dr. R was 
three hours late getting to the operating room.  Also, before 
he went under anesthesia, the veteran heard an individual say 
that the veteran was the "guinea pig for the day" as it was 
Dr. R's first hands on operation.  He had been trained in 
school regarding the surgery but the veteran's surgery was 
his first real experience with the type of surgery performed.  
The veteran also questioned why, when Dr. R realized that he 
could not cleanly peel off the veteran's epiretinal membrane, 
did he not either allow the more experienced Dr. P to 
continue the presumably more difficult job of picking off the 
membrane or stop the procedure altogether.  The veteran 
further testified that the first day after the operation he 
was in intense pain. Dr. T took off the bandage and then 
called the other interns around and said, "look what a mess 
they made of the veteran's eye."  The residents mentioned 
that the stitches were so big and Dr. T indicated he could 
not cut them out that day.  The veteran's pain continued and 
he felt like his head was swelling like a balloon.  
Eventually, Dr. T inserted a needle in the veteran's eye, 
reducing the pressure.  After that, the veteran's pressure 
related pain eased up but he began having hard, sharp pains.  
He went to three other eye doctors and was informed that the 
pain would not subside unless he had his eyeball removed.  
After living with the pain he decided to have the eyeball 
removed.  

In October 2003 the veteran submitted two photographs.  He 
indicated that the first photograph was taken before his 
February 1999 left eye surgery and the second photograph was 
taken after the February 1999 surgery.     

In an October 2003 letter, Dr. T indicated that he saw the 
veteran the day after his February 1999 retinal peel surgery 
at which time he noted a macular hemorrhage.  The veteran 
appeared to experience a significant degree of pain.  Dr. T 
then saw the veteran in the ensuing days because of his pain 
and post operative glaucoma.  The veteran underwent drainage 
of his fluid from the eye to relieve glaucoma and some of the 
larger stitches were removed from the surface of the eye.  
Both of these maneuvers did relieve some but not all of the 
veteran's pain.  Ultimately the veteran did not experience 
adequate relief of his pain and inflammation and the eye had 
to be removed.   

In a VA examination report dated in November 2004, the 
examiner recited the events of the prior surgeries.  It was 
noted that the veteran had undergone the initial surgery 
because the ophthalmologist had told him that his vision 
would improve approximately 10 percent. The veteran reported 
that he had moderately good vision at that time, but decided 
to proceed with the surgery because it was advised that he 
would have some improvement.  Following the surgery, the 
veteran reported that he had excruciating pain and that the 
examining doctor indicated that he had a hole in his eye that 
was not supposed to be there. The veteran reported that the 
actual procedure was done by Dr. R in spite of the fact that 
Dr. T had provided the preoperative and post- operative care.  
The veteran expressed an opinion that Dr. R was possibly not 
adequately trained in this type of procedure and did not do 
an adequate job.  Subsequently, the veteran continued to have 
elevated intraocular pressures and hemorrhage. He underwent a 
second procedure in Mach 1999 and over the ensuing months, 
continued to have very poor vision and pain.  In November 
1999, an evisceration was performed at the VA hospital.  The 
examiner noted that he could not identify the consent 
obtained for the veteran's February 1, 1999 procedure but 
indicated that the possibility of losing the vision and eye 
in its entirety were likely discussed while obtaining 
consent.  The examiner opined that the veteran certainly had 
medical and psychological disability as a result of losing 
his left eye and that he was distressed that he might have 
received substandard care.  The examiner noted that a review 
of the medical records and interview of the veteran failed to 
show carelessness, negligence, lack of proper skills, error 
in judgment or instance of fault on the part of the VA in 
furnishing the hospital care and surgical treatment.  
Nonetheless, there was a miscommunication between the 
treating surgeon and the veteran.  In particular, there 
seemed to have been a substandard doctor-patient relationship 
for the February 1999 operation.  The examiner noted that the 
loss of the eye was highly unfortunate, but indeed one of the 
rare adverse outcomes of any type of eye surgery.  He stated 
that it was believed that the veteran had suffered a 
significant amount of emotional and psychological distress as 
a result of this process.  The examiner concluded that he did 
not garner from the interview with the veteran or from a 
review of prior medical records that the veteran had been 
afforded the proper psychiatric counseling or medical 
treatment.  

In an April 2005 decision, the Board denied the veteran's 
claim, finding that any additional left disability the 
veteran incurred due to the February 1999 surgery was not 
caused by VA carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
VA in furnishing the treatment and that the record contained 
no indication that the proximate cause of the veteran's 
disability was an event that was not reasonably foreseeable.  
The decision relied in large part on the November 2004 VA 
examination essentially indicating that it provided a basis 
for the Board's findings.     

In the July 2007 Memorandum decision, the Court indicated 
that the Board failed to recognize significant deficiencies 
in the November 2004 VA examination report.  In particular, 
the Court could not find any rationale for the examiner's 
conclusions in the November 2004 report.  The Court also 
noted that the Board essentially relied on the January 29, 
1999 signed consent form and the separate February 1, 1999 
note from Dr. T to find that the veteran had provided 
informed consent for the February 1, 1999 surgery.  The Court 
then ultimately held that the Board failed to provide an 
adequate statement of reasons and bases to justify its denial 
of appellant's claim.  

In February 2008 argument, the veteran's representative asked 
the Board to consider whether adequate informed consent was 
provided by the veteran prior to his February 1, 1999 
surgery, noting that failure to provide such consent would in 
and of itself, constitute fault on the part of VA in 
conjunction with the surgery.  

III. Law and Regulations

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown: (1) 
disability/additional disability, (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to 
section 1151 claims was promulgated for claims filed on or 
after October 1, 1997, such as this appellant's claim 
(received in August 2000).  See 69 Fed. Reg. 46,426 (Aug. 3, 
2004) (codified as amended at 38 C.F.R. § 3.361 (2007)).  In 
determining whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 
38 C.F.R. § 17.32.  Minor deviations from the requirements of 
38 C.F.R. § 17.32 that are immaterial under the circumstances 
of a case will not defeat a finding of informed consent.  
38 C.F.R. § 3.361(d)(1).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  38 C.F.R. § 17.32(c).  

The informed consent process must be appropriately documented 
in the health record.  In addition, signature consent is 
required for all diagnostic and therapeutic treatments or 
procedures that (i) Require the use of sedation; (ii) Require 
anesthesia or narcotic analgesia; (iii) Are considered to 
produce significant discomfort to the patient; (iv) Have a 
significant risk of complication or morbidity; (v) Require 
injections of any substance into a joint space or body 
cavity; or (vi) Involve testing for Human Immunodeficiency 
Virus (HIV).  38 C.F.R. § 17.32(d).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.	Analysis

In order for the veteran to prevail in the instant claim, it 
must be shown that he incurred additional left eye 
disability; that the February 1, 1999 VA surgery was the 
"proximate cause" of such disability, and that there was 
some element of fault on the part of VA in providing the 
surgery.  The evidence of record clearly shows that the 
veteran incurred additional disability.  Prior to February 1, 
1999 surgery the veteran clearly had some vision in his left 
eye.  Approximately seven months later, he had his left 
eyeball removed.  Thus, the veteran incurred the additional 
disability of loss of left eye vision and loss of the left 
eyeball.   

Further, it is reasonably established that this additional 
disability was a result of the February 1, 1999 VA surgical 
care.   The surgery caused a retinal hemorrhage which, 
ultimately led to retinal damage, blindness and the removal 
of the veteran's eyeball, in order to alleviate unbearable 
pain in the area.  As the record, including the surgical 
reports, the letters from Dr. T and the November 2004 VA 
examiners report verify this chain of causation, with Dr. T 
indicating that the hemorrhage damaged the retina and both 
Dr. T and the VA examiner indicating that the form of 
disability incurred by the veteran was ultimately the loss of 
the eye, the Board finds that it is reasonably established 
that the February 1, 1999 VA surgery caused the veteran 
additional disability in the form of loss of sight in the 
left eye and loss of the left eyeball.

The Board also finds that there was fault on the part of VA 
in conjunction with the surgery as the record does not show 
that VA obtained "signature informed consent" from the 
veteran.  VA did have the veteran sign a form on January 29, 
1999 indicating that he understood the attendant risks and 
expected results of the surgery.  This form also falsely 
indicated, however, that such attendant risks and expected 
results were "described above" when in fact nowhere on the 
form were any of the risks or expected results described.  A 
separate February 1, 1999 note from Dr. T does indicate that 
Dr. T described some specific risks of the surgery to the 
veteran but this note is dated three days later and is not 
signed by the veteran.  Consequently, neither the January 29, 
1999 consent form, nor Dr. T's February 1, 1999 note 
constitutes "signature consent."  Since the consent form 
does not list any of the risks or benefits of the surgery, 
the veteran cannot be said to have provided signature 
informed consent to such risks and benefits (which apparently 
were supposed to have been "described above") when he 
signed the form.  Conversely, since the veteran's signature 
is not present on Dr. T's note, it cannot constitute 
signature consent.    

Although, the Board finds that the medical practitioners 
involved with the veteran's care did not actually obtain the 
veteran's signature informed consent for the February 1, 1999 
procedure, it must still consider whether they 
"substantially complied" with pertinent informed consent 
procedures.  In this regard, the Board finds that the 
practitioners' efforts do not amount to "substantial 
compliance."  Based on the testimony of Dr. T and the 
veteran, it is reasonably established that the initial 
surgical plan up until the day of the surgery, February 1, 
1999 was for Dr. T to perform the general part of the 
veteran's surgery, with Dr. P stepping in to do the more 
difficult and riskier epiretinal membrane peel.  Thus, on 
January 29, 1999, when the veteran did provide at least a 
token level of signature consent, he would have believed that 
the surgery was to be performed by Dr. T and Dr. P.  On the 
day of the surgery, however, Dr. R was substituted in and 
performed all of the surgery, including the epiretinal peel 
that caused the veteran's left eye damaging hemorrhage.  
There's no evidence of record that Dr. R spoke with the 
veteran before the surgery to get his consent for Dr. R to 
perform all or part of the surgery or even to inform him that 
he would be the surgeon performing the operation.  Nor is 
there any evidence that Dr. T or Dr. P obtained the veteran's 
specific informed consent for Dr. R to perform some or all of 
the surgery.  The earlier January 28, 1999 consent form did 
indicate that the surgery would be "performed by or under 
the direction of Dr. P", and it is apparent from the record 
that Dr. R did perform the surgery under the direction of Dr. 
P.  There is no evidence of record, however, that the veteran 
was informed that "under the direction of Dr. P" meant that 
the epiretinal peel surgery could be performed by a visiting 
surgeon who may not have had any recent experience performing 
epiretinal peel surgery.  Thus, given the general inadequacy 
of the January 29, 1999 consent form (i.e. its failure to 
list any of the specific risks and benefits of the surgery 
before asking the veteran to sign indicating an understanding 
of the risks and expected results "listed above"); given 
that there is no indication that the veteran was truly aware 
of what surgery performed by, or under the direction of Dr. P 
actually meant; and given that there is no indication that 
Dr. R even attempted to obtain the veteran's informed consent 
to perform the surgery, or even speak with the veteran before 
the surgery (notably, according to Dr. T's February 1, 1999 
note it was he who apparently explained some of the risks of 
the surgery preoperatively, and Dr. T did not note that he 
obtained the veteran's consent to have the surgery performed 
by Dr. R), the Board cannot conclude that the veteran's 
consent to the procedure was freely given after a careful 
explanation of the surgical procedure.   Nor can it conclude 
that the lack of obtaining appropriate signature consent for 
the procedure and the lack of meaningfully informing the 
veteran that he could be receiving the surgery from a 
visiting surgeon who may not have had recent practical 
experience performing an epiretinal peel constitutes minor 
deviations from informed consent requirements. Consequently, 
it cannot find that the medical providers involved with the 
veteran's February 1, 1999 surgery "substantially complied" 
with pertinent informed consent procedures after they did not 
obtain appropriate informed signature consent.                

Given that the record reasonably shows that the veteran 
incurred additional disability in the form of loss of vision 
in the left eye and loss of the left eyeball, and given that 
it is not shown that the veteran's appropriate, informed 
consent for the procedure was obtained beforehand, or that 
there was substantial compliance in obtaining the veteran's 
informed consent, the preponderance of the evidence is in the 
veteran's favor and compensation under 38 U.S.C.A. § 1151 for 
the additional eye disability is warranted.   




        (CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
eye disability to include loss of sight in the left eye and 
loss of the left eyeball is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


